[NOT FOR PUBLICATION–NOT TO BE CITED AS PRECEDENT]

         United States Court of Appeals
                    For the First Circuit


No. 99-1634

                        UNITED STATES,
                           Appellee,

                              v.

                    C. ANDREW BATTINELLI,
                    Defendant, Appellant.


         APPEAL FROM THE UNITED STATES DISTRICT COURT
               FOR THE DISTRICT OF MASSACHUSETTS

       [Hon. Reginald C. Lindsay, U.S. District Judge]
          [Lawrence P. Cohen, U.S. Magistrate Judge]


                            Before

                     Selya, Circuit Judge,

                Walace,* Senior Circuit Judge,

                  and Boudin, Circuit Judge.


     David Duncan, with whom Zalkind, Rodriguez, Lunt & Duncan
was on brief, for appellant.
     Ellen R. Meltzer, Special Counsel, Criminal Division,
Fraud Section, U.S. Department of Justice, with whom Robert F.
Adams and Christopher L. Varner, Trial Attorneys, Fraud
Section, Criminal Division, U.S. Department of Justice, were
on brief, for appellees.


                       January 23, 2001
* Of the Ninth Circuit, sitting by designation.



         WALLACE, Circuit Judge.      Battinelli appeals from his

conviction on four counts of bank fraud in violation of 18

U.S.C. § 1344, and one count of wire fraud in violation of 18

U.S.C. § 1343.   The district court had jurisdiction pursuant

to 18 U.S.C. § 3231.     We have jurisdiction pursuant to 28

U.S.C. § 1291.   We affirm.

         Battinelli first contends that the district court

erred in admitting part of Kearns's testimony, a deceased

witness, before the Office of Thrift Supervision under Federal

Rule of Evidence 804(b)(3).     Battinelli argues that the

admission of Kearns’s testimony violated his right under the

Confrontation Clause of the Sixth Amendment.     We need not get

to that question if our review of the entire record persuades

us that any error was harmless beyond a reasonable doubt.      See

United States v. Brennan, 994 F.2d 918, 927 (1st Cir. 1993).

         We review Confrontation Clause violations under the

harmless error standard set forth in Chapman v. California,

386 U.S. 18, 24 (1967), which requires that we reverse the

conviction unless the government can prove that the

constitutional error complained of was "harmless beyond a

reasonable doubt."     United States v. Mulinelli-Navas, 111 F.3d


                                -2-
983, 992 (1st Cir. 1997).    "Under this standard, we may not

declare a constitutional error harmless if there is a

‘reasonable possibility’ that the error influenced the

verdict."    Id. (internal citation omitted).

            In this case, Kearns’s testimony was not central to

the government's case, which would not have been significantly

less persuasive had the Kearns evidence been excluded.       The

testimony was brief (less than two pages long), and was

cumulative of Pitcher's more detailed and thorough testimony.

There was an abundance of documentary evidence introduced at

trial from which the jury could have inferred that Battinelli

knew of and participated in the fraud against the banks,

including falsified loan applications and employment and

income verifications.    Two officials from the banks that

issued the loans testified that if certain information

revealed to Battinelli prior to submitting the loan

applications had been disclosed to the banks as required, the

loans would have been denied.    The government introduced the

testimony of a United States Secret Service document examiner,

who testified there was a strong probability that the false

information contained in two of the loan applications

submitted by Battinelli on behalf of Kearns and Pitcher was

written in Battinelli's handwriting.    Finally, the government


                                -3-
did not rely heavily on Kearns's testimony in its closing

argument; rather, it primarily emphasized the documentary

evidence, Pitcher's testimony, and the testimony of the bank

officials.   We hold that, beyond a reasonable doubt, the jury

"would have reached the same verdict without having received

the [Kearns] evidence."   Brennan, 994 F.2d at 927 (internal

quotation and citation omitted); see United States v.

Salimonu, 182 F.3d 63, 71 (1st Cir. 1999) (harmless error when

it is beyond a reasonable doubt that the error complained of

did not contribute to the verdict obtained).



         Next, Battinelli contends that the district court

erred in admitting Pitcher’s grand jury testimony under

Federal Rule of Evidence 801(d)(1)(B).   Battinelli argues that

the grand jury testimony, admitted to rehabilitate Pitcher, is

inadmissible as a prior consistent statement because the

testimony did not predate Pitcher’s motive to fabricate.

Unfortunately for Battinelli, he did not object to the

admission of the grand jury testimony on this basis before the

district court.   Accordingly, our review is for plain error.

Mulinelli-Navas, 111 F.3d at 989.   Because the portions of the

grand jury testimony that were admitted were cumulative of

Pitcher’s testimony on direct examination and, therefore,


                              -4-
added nothing new to the government’s case, the district court

did not commit error “so shocking that [it] seriously

affect[ed] the fundamental fairness and basic integrity of the

proceedings below.”    Id.     We hold that there was no plain

error.

           Lastly, Battinelli contends that the district court

erred in instructing the jury on the intent required for a

bank fraud conviction.       Because he failed to raise this

objection before the district court, we review for plain

error.    United States v. Kenrick, 221 F.3d 19, 26 (1st Cir.

2000) (en banc).    Relying on the panel decision in United

States v. Kenrick, No. 98-1282 (1st Cir. Feb. 22, 2000)

(withdrawn), Battinelli argues that intent to defraud

necessarily includes an “intent to harm” the bank.       However,

after rehearing Kenrick en banc, we held that “the intent

element of bank fraud . . . is an intent to deceive the bank

in order to obtain from it money or other property.       ‘Intent

to harm’ is not required.”       Kenrick, 221 F.3d at 29 (emphasis

added).    The instructions given in this case are identical to

the instructions at issue in Kenrick.       Therefore, as we held

en banc in Kenrick, there was no plain error in the district

court’s jury instructions.

           Affirmed.


                                  -5-
-6-